Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.         The Final Office Action is in response to the application filed on 12/20/2017 and
Amendments and Remarks filed on 06/07/2021.
2.         Claims 1-24, 28, and 38 are cancelled
3.         Claims 25, 34, and 35 are amended
4.         Claims 25-27, 29-37, 39-44 are pending 

Claim Rejections - 35 USC § 101
5.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.         Claims 25-27, 29-37, 39-44 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 25-27, 29-37, 39-44   are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
7.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.         Therefore, claims 25-27, 29-37, 39-44 were analyzed for U.S.C. 101 as follows:
Claims 25-27, 29-34 are directed to a computerized process, claims 35-37, 39-44 are directed to an extensible wireless communication payment protocol, thus, it is one of the four statutory categories of invention (Step 1)
10.       In claim 25,and corresponding representative claim 35, the limitations that define an abstract idea (in bold) are below:
a.         A computerized process for communicating between a vehicle and an additional communication device, wherein the additional communication device is remote from the vehicle, comprising: 
b.         configuring a first communication form in compliance with a first wireless protocol for the additional communication device  to connect with a vehicle; 
c.         configuring a second communication form in compliance with a second wireless protocol for the additional communication device to connect  with the vehicle, said second wireless protocol being different from the first wireless protocol;
d.         receiving at the additional communication device a first section of a communication using the first communication form, said communication comprises a data packet with bits of data comingled between the first communication form and the second communication form, said first section comprising payment data; 
e.         receiving at the additional communication device a second section of the communication using the second communication form, said second section comprising reward data; wherein the first section and the second section are comingled and the communication comprises one or more markers to delineate the first section and the second section;
first section received via the first communication form  and the second section received via the second communication form from the communication; and
g.         communicating from the additional communication device the reassembled communication with a redemption platform supported by a server, wherein the redemption platform is configured to analyze the reward data for an enrollment request and complete the enrollment request while processing the payment data for a payment.

11.       Claim 25 and corresponding representative claim 35 recites steps to describe configuring, receiving, resembling, and communicating data (financial and non-financial data) for processing secure payment and non-payment transactions communicating through a vehicle  (using concepts relating to certain methods of organizing human activity, more specifically commercial or legal interactions ( including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
12.       The limitations of receiving at the additional communication device a second section of the communication using the second communication form and receiving at the additional communication device a first section of a communication using the first communication form, said first section comprising payment data, and said communication comprises a data packet with bits of data comingled between the first communication form and the second communication form. The receiving step (i.e. collecting) is recited at a high level of generality (i.e., as a general means of collecting the received data for use in the reassembling step), and amounts to mere data gathering which is a form of insignificant extra-solution activity. The additional communication device that performs the receiving step is also recited at a high level of generality, and merely automates the receiving step for the reassembling step.  The limitations of configuring a first communication form in compliance with a first wireless protocol i.e., as a generic device performing a generic device function of compliance based wireless protocol) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitations of reassembling, the first section received via the first communication form  and the second section received via the second communication form from the communication and communicating from the additional communication device the reassembled communication  the reassembled communication, wherein the redemption platform is configured to analyze the reward data for an enrollment request and complete the enrollment request while processing the payment data for a payment, is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
13.       Independent claim 25, and corresponding representative independent claim 35, further recite the additional elements or combination of elements other than the abstract idea of a
"communication device", “additional communication device”, “communication channel”, "first communication form", “first wireless protocol”, “second wireless protocol”, “redemption platform”, and "second communication form". The individual computing components and additional elements in the claims are recited at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer. Here, the judicial exception is not integrated into a practical application. The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

At a high level, disclosed may include a process and protocol to allow a vehicle to communicate with the outside worlds using a first communication form such as WiFi and a second communication form such as Bluetooth. As a result, the communication may be more secure, more data may be transferred and more communication options may be available to the user. (Specification: Paragraph [0021]) 
Referring again to Fig. 6, at a first state 606, an exemplary Bluetooth communication may be established between a portable communication device, which may be part of a vehicle or may be a part of another device such as a smart phone, and a point of sale device which may be a pump. (Specification: [0044]) 

15.       These additional elements amounts to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claim does not recite any improvements to the generic computing components. In addition, the claims do not recites additional elements that integrate the exception into a practical application of that exception.
16.       Finally, taken together, the additional elements of claim 25, and corresponding representative claim 35 have been considered and are not ordered combinations as defined by the courts.
17.       Dependent claims 26-27,29-30, and corresponding claims 36-37,39-40 further recite limitations of receiving the first section from a wallet application, wherein the wallet application is installed on one or more of the following: a computing device that is disposed on the vehicle and 
18.       The additional components of " computing device”, “payment network” and the additional elements “ wallet application”, “first communication form”, “second communication form”,  recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The additional elements amounts to no more than a generic computing component that does not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claims do not recite any improvements to the generic computing component. The result produced by the invention is no different than a purely mental result, making the role of the computing component insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic computing technology. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims 1, and corresponding representative claim 35, dependent claims 26-27, 29-30, and corresponding claims 36-37, 39-40 are directed to an ineligible judicial exception without any significant more.
19.       Dependent claims 31- 34, and corresponding claims 41-44 further recite limitations of receiving the enrollment request as part of the reward from users using the computing device 
20.       The additional components of  "computing device”, and additional elements of “second communication form” and “token service”, recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The additional elements amounts to no more than a generic computing component that does not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claims do not recite any improvements to the generic computing component. The result produced by the invention is no different than a purely mental result, making the role of the computing component insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic computing technology. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims 1, and corresponding representative claim 35, dependent claims 31- 34, and corresponding claims 41-44  are directed to an ineligible judicial exception without any significant more.
claims 25-27, 29-37, 39-44 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
22.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

23.       Claims 25-27, 29-37, 39-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chutorash et. al. (US Patent Publication No.: 2010/0280956; hereafter known as Chutorash)

24.       In claim 25: Chutorash discloses,
A computerized process for communicating between a vehicle and an additional communication device, wherein the additional communication device is remote from the vehicle, (i.e., method for conducting a transaction with a merchant using a vehicle system, a mobile commerce agent, and a remote payment processing system) comprising: ((Chutorash: Paragraph [0009])

configuring a second communication form in compliance with a second wireless protocol for the additional communication device to connect  with the vehicle, said second wireless protocol being different from the first wireless protocol; (i.e., the second receiver can also or alternatively be a Bluetooth transceiver, a radio frequency identification (RFID) receiver, and/or another radio frequency receive and  Remote control system 240 can be a system configured to wirelessly transmit (e.g., via radio frequency communications) control signals to remote devices communication device 120, is configured to establish wireless communication links such as with Bluetooth communications protocol, an IEEE 802.11 protocol, an IEEE 802.15 protocol, an IEEE 802.16 protocol, a cellular signal, a shared wireless access protocol-cord access (SWAP-CA) protocol, a wireless universal serial bus (USB) protocol, or any other suitable wireless technology) (Chutorash: Paragraph [0070], [0080],[0087], [0100])
receiving at the additional communication device a first section of a communication using the first communication form, said communication comprises a data packet with bits of data (i.e.,  may send and receive one or more data streams, data strings, data files and/or other types of data (e.g., non-file based data) to and/or from remote source 116. In various exemplary embodiments, the communicated data may include text, numeric data, audio, video, program data, command data, information data, encrypted data, payment date, coordinate data, image data, streaming media, or any combination thereof)  commingled between the first communication form (i.e., identifier for the remote payment processing system may be transmitted with the payment information. The circuit may also (or alternatively) be configured to encrypt a portion of the payment information prior to transmission and the encryption may be comprising payment data; (i.e., The vehicle has a transmitter and a receiver for wireless communications to receive first information via the receiver. Processing the first information and the payment data can include formatting the payment information for secure transmission to a particular remote payment processing system indicated by the first information and (i.e.,   second receiver configured to receive the payment data from a payment mechanism brought within the vehicle, and/or a wired interface communicably coupling a payment mechanism and the in-vehicle control system. The second receiver may be configured to utilize induction-field communication, near-field communication, or induction-field communication and near field communication to receive the payment data from the portable electronic device. The second receiver can also or alternatively be a Bluetooth transceiver, a radio frequency identification (RFID) receiver, and/or another radio frequency receiver. The payment mechanism may be, for example, a smart card, a mobile phone, a personal digital assistant, a key fob, and a portable navigation device)) (Chutorash: Paragraph  [0009], [0010], [0080], [0094], [0090],[0100])  [126],[0134], [0230])
receiving at the additional communication device a second section of the communication using the second communication form (i.e., bi directional communications using GUI, TUI, or VUI, said second section comprising reward data; (i.e., receive advertisements which may be coupons, textural, graphical, video, image-based, audible, discounts, informative, or discounts) (Chutorash: Paragraph [0170], [0192], [0193], [0203])   wherein the first section and the second section are comingled (i.e., vehicle control system 106 configured to provide a 
reassembling, at the additional communication device, (i..e, Communication device 120 may send and receive one or more data streams, data strings, data files and/or other types of data (e.g., non-file based data) to and/or from remote source) the first section received via the first communication form (i.e., the communicated data may include text, numeric data, audio, video, program data, command data, information data, encrypted data, payment date, coordinate data, image data, streaming media, or any combination thereof) and the second section  received via the second communication form from the communication; and (i.e., Communication device 120 may be configured so that communication links may be formed with multiple remote sources and/or so that communication device 120 can simultaneously communicate with multiple remote source 116s. Communication device 120 may send and receive one or more data streams, data strings, data files and/or other types of data (e.g., non-file based data) to and/or from remote source)  [0080], [0100]
communicating from the additional communication devices (i.e., remote system) the reassembled communication (i.e. encryption) with a redemption platform supported by a server (i.e. payment processing system) (Chutorash: Paragraph [0008], [0099], [0107]), wherein the redemption platform is configured to analyze the reward data (i.e. configured to process order information from vehicle 100 (for example as specified by a user of vehicle control system 106),) for an enrollment request (i.e., customer information 2308 (e.g., preferred payment method, 
25.       In claim 26: Chutorash discloses the claim in supra, including further comprising receiving the first section from a wallet application (i.e. user interface) (Chutorash: Paragraph [0083], [0095]) as for the payment that generates the protocol. (i.e., configured to wirelessly obtain data from a payment mechanism 17 (e.g., financial instrument, payment device, etc.) and to wirelessly provide information to a remote system 19 for initiating, completing and/or facilitating a transaction)  (Chutorash: Paragraph [0065], [0074], [0109], [0114], [0183])
26        In claim 27: Chutorash discloses the claim in supra, including wherein the wallet application (i.e., to control functions of a mobile commerce application) is installed on one or more of the following: a computing device that is disposed on the vehicle (i.e. system for conducting commerce in a vehicle is shown, according to an exemplary embodiment. Connectivity module 202 can be installed (e.g., mounted, integrated, etc.) in a vehicle) (Chutorash:  Paragraph [0063], [0066],[0074], Fig 2H) and the vehicle is used to buy goods and services inside a location (i.e. can be coupled to a locationing system coupled to a payment mechanism reader configured receive payment mechanism). (Chutorash: Paragraph [0066], [0068],[0095],[0097],[0193]Fig. 1A)
27.       In claim 29: Chutorash discloses the claim in supra, including wherein the reward data comprises reward points for paying for fuel (i.e. goods and services), (Chutorash: Paragraph [0170], [0197]) wherein the reward points are tracked (i.e. gather and provide advertisements 
28.       In claim 30: Chutorash discloses the claim in supra, including wherein in response to the reward points (i.e. payment information) being over a threshold (i.e. the payment system can lock, detect, unlock, bypass security, assign threshold) of the reward points (i.e. payment information), the reward points are offered for use as an authorization message for the payment. (i.e. unauthorized payments, proceed with the transaction) (Chutorash: Paragraph [0097], [0098], [0142], [0145])
28.       In claim 31: Chutorash discloses the claim in supra, including further comprising receiving (i.e. vehicle control system to send information and configured to respond to such request) (Chutorash: Paragraph [0170], [0192], [0195], [0196], [0197]) the enrollment request as a part of the reward data (i.e., request may relate to current information provided to vehicle 100. For example, an advertisement advertisements may be coupons or discounts) (Chutorash: Paragraph [0192], [0204], [0214], [0230]) from users using the computing device that is disposed on the vehicle. (i.e., a vehicle control system 106 mounted or installed in vehicle 100 may be configured to facilitate mobile commerce activities)  (Chutorash:  Paragraph [0063], [0066], [0074], Fig 2H)
29.      In claim 32: Chutorash discloses the claim in supra, including wherein the users at the computing device receive offers for a location within a threshold distance (i.e. location distance from the vehicle) of the vehicle using the second communication form, (Chutorash: Paragraph [0150], [0159], [0192], [0193]) said threshold distance being determined as a function of a signal strength of the second communication form. (Chutorash: Paragraph [0158], [0159] [0185])
            Chutorash discloses that the system may present location information and information pertaining to the location (i.e. station information, restaurant menu) to the vehicle (i.e. threshold) 
30.       In claim 33: Chutorash discloses the claim in supra, including wherein:
one of the offers comprises a separate retailer than a nearest retailer as a function of the signal strength of the second communication form or, (i.e. may utilize transceiver strength (signal strength) information and/or triangulation calculations to determine the appropriate information to send to the vehicle.) (Chutorash: Paragraph [0158], [0159] [0185]) 
 the users receive receipts for a location within the threshold distance of the vehicle using the second communication form.  (Chutorash: Paragraph [0150], [0159],[0160])
31.       In claim 34: Chutorash discloses the claim in supra, including wherein the payment data uses tokens from a token service. (i.e., vehicle control system 106 can process the payment data and the response information in a way similar to or different from that discussed above with respect to FIG. 5A and to provide resultant payment information to remote payment processing system 502. Remote payment processing system 502 can authorize the purchase by processing the payment information and send the payment, a promise of the payment, and/or a confirmation of the payment to mobile commerce agentPage 4 of 7 U.S. Pat. App. Ser. No. 15/738,572 PATENTDocket: 1242US02/090426-30955(Chutorash: Paragraph [0008], [0101], [0102], [0103], [0107])
32.       In claim 35: Chutorash discloses,
An extensible wireless communication payment protocol (i.e., 801.1X) for a vehicle comprising (Chutorash: Paragraph [0080], [0098])
a first character that indicates a field name to follow; (i.e., communication device 120 may send and receive one or more data streams, data strings, data files and/or other types of data (e.g., non-file based data) to and/or from remote source and elements shown as integrally formed may be constructed of multiple parts or elements (e.g., the control system, memory device, communication device, data processing device, remote source, and/or remote server of 
a first variable number of field name data elements that represents the field name;  i.e., communication device 120 may send and receive one or more data streams, data strings, data files and/or other types of data (e.g., non-file based data) to and/or from remote source and elements shown as integrally formed may be constructed of multiple parts or elements (e.g., the control system, memory device, communication device, data processing device, remote source, and/or remote server of FIGS. 3-4, etc.), the position of elements may be reversed or otherwise varied) (Chutorash: Paragraph [0080], [0098],[0178],[0259])
a second character that indicates second field data;  i.e., communication device 120 may send and receive one or more data streams, data strings, data files and/or other types of data (e.g., non-file based data) to and/or from remote source and elements shown as integrally formed may be constructed of multiple parts or elements (e.g., the control system, memory device, communication device, data processing device, remote source, and/or remote server of FIGS. 3-4, etc.), the position of elements may be reversed or otherwise varied) (Chutorash: Paragraph [0080], [0098],[0178],[0259])
a second variable number of second field data elements that represents the second field data; (Chutorash: Paragraph [0080], [0098],[0178],[0259]) wherein the first character, the second character, the first variable, and the second variable (i.e., Communication device 120 may be configured so that communication links may be formed with multiple remote sources and/or so that communication device 120 can simultaneously communicate with multiple remote source 116s. Communication device 120 may send and receive one or more data streams, data strings, data files and/or other types of data (e.g., non-file based data) to and/or from remote source 116. In various exemplary embodiments, the communicated data may include text, numeric data, audio, video, program data, command data, information data, encrypted data, 
wherein a portion of the extensible wireless communication payment protocol is received in a first communication form and wherein an additional portion of the extensible wireless communication payment protocol is received in a second communication form,  (Chutorash: Paragraph [0080], [0098],[0178],[0210]) wherein the portion and the additional portion form a data packet with bits of data (i.e.,  may send and receive one or more data streams, data strings, data files and/or other types of data (e.g., non-file based data) to and/or from remote source 116. In various exemplary embodiments, the communicated data may include text, numeric data, audio, video, program data, command data, information data, encrypted data, payment date, coordinate data, image data, streaming media, or any combination thereof)  comingled between the first communication form (i.e., identifier for the remote payment processing system may be transmitted with the payment information. The circuit may also (or alternatively) be configured to encrypt a portion of the payment information prior to transmission and the encryption may be based on the first information. When the encryption is based on the first information, the first information may be used as at least part of a cryptography key during the encryption of the payment information further processing the first information and the payment data to cause the transmitter to transmit payment information for reception by the remote payment processing system) and the second communication form to be transmitted via the extensible wireless communication payment protocol , wherein the portion comprises payment data (i.e.,  a second receiver configured to receive the payment data from a payment mechanism brought within the vehicle, and/or a wired interface communicably coupling a payment mechanism and the in-vehicle control system. The second receiver may be configured to utilize induction-field communication, near-field communication, or induction-field communication and near field communication to receive the payment data from the portable electronic device. The second receiver can also or alternatively be a Bluetooth transceiver, a 
wherein the portion and the another portion are reassembled to form the communication; and (Chutorash: Paragraph [0008])
wherein the reassembled communication is sent to a redemption platform supported by a server, (Chutorash: Paragraph [0008], [0099], [0107]), wherein the redemption platform is configured to analyze the reward data for an enrollment request (Chutorash: Paragraph [0204], [0214],[0230]) and complete the enrollment request while processing the payment data for a transaction. (Chutorash: Paragraph [126], [0134], [0230])
33.       In claim 36: Chutorash discloses the claim in supra, including

34.       In claim 37: Chutorash discloses the claim in supra, including wherein the wallet application is installed on one or more of the following: a computing device that is disposed on the vehicle (Chutorash:  Paragraph [0063], [0066], [0074], Fig 2H) and on the vehicle is used to buy goods and services inside a location.  (i.e. can be coupled to a locationing system coupled to a payment mechanism reader configured receive payment mechanism). (Chutorash: Paragraph [0066], [0068],[0095],[0097],[0193]Fig. 1A)
35.       In claim 39: Chutorash discloses the claim in supra, including wherein the reward data comprises reward points for paying for fuel (i.e. goods and services), (Chutorash: Paragraph [0170], [0197]) wherein the reward points are tracked (i.e. gather and provide advertisements (information) based on the gathered information or otherwise and communicated to the vehicle and/or external systems, discounts [reward points]) through a payment network.  (Chutorash: Paragraph [0176], [0192], [0197])
36.       In claim 40: Chutorash discloses the claim in supra, including wherein in response to the reward points (i.e. payment data) being over a threshold (i.e. the payment system can lock, detect, unlock, bypass security, assign threshold), the reward points are offered for use as part of an authorization message for the transaction.  (Chutorash: Paragraph [0097], [0098], [0142], [0145])
37.       In claim 41: Chutorash discloses the claim in supra, including further comprising receiving (i.e. vehicle control system to send information and configured to respond to such request) a loyalty service enrollment (i.e. membership card, offers, communication) from users using the computing device that is disposed on the vehicle.  (Chutorash: Paragraph [0097],[0098], [0170], [0192], [0195], [0196], [0197])
claim 42: Chutorash discloses the claim in supra, including wherein the users at the computing device receive offers for a location within a threshold distance (i.e. location distance from the vehicle) of a vehicle using the second communication form.  (Chutorash: Paragraph [0150], [0159], [0192], [0193])  
39.       In claim 43: Chutorash discloses the claim in supra, including wherein:
one of the offers comprises a separate retailer than a nearest retailer as a function of the signal strength of the second communication form; or (Chutorash: Paragraph [0158], [0159], [0185])
the users receive receipts for a location within the threshold distance of the vehicle using the second communication form.Page 6 of 7 U.S. Pat. App. Ser. No. 15/738,572 PATENTDocket: 1242US02/090426-30955 (Chutorash: Paragraph [0150], [0159], [0160])
40.       In claim 44: CHUTORASH discloses the claim in supra, including 44 wherein the0 data uses tokens from a token service. (Chutorash: Paragraph [[0008], [0101], [0102], [0103], [0107])

Response to Amendment
41.       With respect to the objection of claim 34 under Claim Objection, the Applicant has amended the claim objection. Applicant's remarks and amendments have been fully considered and are persuasive, the objection is withdrawn.
42.       With respect to the rejection of claims 25-27, 29-37, 29-44 under U.S.C 112(a), the Applicant deleted the rejected subject matter. The Applicant's remarks have been fully considered and persuasive, the rejection is withdrawn.
43.       With respect to the rejection of claims 25-27, 29-37, 29-44 under U.S.C 112(b), the Applicant deleted the rejected subject matter. The Applicant's remarks have been fully considered and persuasive, the rejection is withdrawn.
44.       With respect to the rejection of claims 25-27, 29-37, 29-44 under U.S.C 101, the Applicant's remarks have been fully considered and not persuasive.

            The examiner respectfully disagree. The amended claims 25 and corresponding claims 35, as drafted, describes step to configure, receive, and analyze financial data (i.e. reward data) for processing a payment with a vehicle and one or more communication devices for a more secure transaction. The amended claims 25, and corresponding representative claims 35, the Federal Courts have ruled the above limitations falls under the enumerating grouping of Certain Methods of Organizing Human Activity using concepts relating to more commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The amended limitations of “said communication comprises a data packet with bits of data comingled between the first communication form and the second communication form” and “said second section comprising reward data; wherein the first section and the second section are comingled”. These limitations, as drafted, under its broadest reasonable interpretation, the claim encompass communication (i.e. transmitting) data between the first and second communication form. The mere recitation of a “generic first and second communication form” does not take the claim limitation of certain methods of organize activity. The Federal courts have ruled electronically transmitting data is nothing more than the abstract process of taking input information to conduct some operation. Thus, the amended claims, as drafted, are an abstract idea. The analysis is consistent with the applicant's specification where it states “Disclosed is a system, process and protocol for communicating between a vehicle and an additional communication 
            The claims are not directed toward a technical solution to a technical problem but toward a business problem for a business solution (i.e., the steps describe establishing, communicating, and processing a financial transactions for purchasing and payment communicating through a vehicle). This judicial exception is not integrated into a practical application. In particular, the amended claims 25 and 35 recite communication device, additional communication device, communication channel, first communication form, first wireless protocol, second wireless protocol”, redemption platform, and second communication form. The computer hardware is recited at a high-level of generality (i.e., as a generic server performing a generic computer function, communication with communication device) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The Application Specification is aligned with the above conclusion where it recites:  “At a high level, disclosed may include a process and protocol to allow a vehicle to communicate with the outside worlds using a first communication form such as WiFi and a second communication form such as Bluetooth. As a result, the communication may be more secure, more data may be transferred and more communication options may be available to the user. (Specification: Paragraph [0021])”, “Referring again to Fig. 6, at a first state 606, an exemplary Bluetooth communication may be established between a portable communication device, which may be part of a vehicle or may be a part of another device such as a smart phone, and a point of sale 
            In regards to the Applicants argument where it recite that the cited reference [Chutorash] there is no discussion of comingling, let alone reassembling. In addition, the existing practices are to have discrete communication channels and packets. The Examiner notes that U.S.C. 101 is a rejection for requirements for patentability. U.S.C. 102 is a rejection for the requirement that the invention be new or novel utilizing prior art reference. Prior Art reference arguments should be argued in the appropriate rejection. 


            The Applicants arguments recite that the Applicant respectfully disagrees with the Office's interpretation of Chutorash on page 18 of the Action. In particular, Applicant respectfully submits that nowhere does Chutorash disclose the features of: “receiving at the additional communication …. Second section”.  The Applicant further recite Chutorash does not disclose that one data packet may include a portion of data from a first communication link and additional portion of data from a second communication link. In addition, it does not anticipate the claimed features because they merely provide generic security measure ideas.
            The Examiner respectfully disagree. The rejection is improper. Chutorash discloses 
Processing the first information and the payment data can include formatting the payment information for secure transmission to a particular remote payment processing system indicated by the first information. The mobile commerce agent can be configured to provide the first information to vehicle systems in response to receiving transaction signals and the first information may be or include an identifier of the remote payment processing system.
The circuit may also (or alternatively) be configured to encrypt a portion of the payment information prior to transmission and the encryption may be based on the first information. When the encryption is based on the first information, the first information may be used as at least part of a cryptography key during the encryption of the payment information.
eceiving first information at a receiver in the vehicle after the transmitter transmits the transaction signal and gathering payment data at the vehicle system. The method yet further includes processing the first information and the payment data to cause the transmitter to transmit payment information for reception by the remote payment processing system.
(Chutorash: Paragraph [0007],[0008] [0009] [0094] . Chutorash further discloses a second receiver configured to receive the payment data from a payment mechanism brought within the 



Conclusion
46.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
47.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.L./Examiner, Art Unit 3693                                                                                                                                             

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693